                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6        STRIKE 3 HOLDINGS, LLC,                           CASE NO. 19-cv-02868-YGR
                                   7                    Plaintiff,
                                                                                              ORDER GRANTING EX PARTE
                                   8              vs.                                         APPLICATION FOR LEAVE TO SERVE A
                                                                                              THIRD PARTY SUBPOENA PRIOR TO A RULE
                                   9        JOHN DOE SUBSCRIBER ASSIGNED IP                   26(F) CONFERENCE
                                            ADDRESS 98.207.0.72,
                                  10                                                          Re: Dkt. No. 7
                                                        Defendant.
                                  11

                                  12            Now before the Court is plaintiff Strike 3 Holdings, LLC’s Ex Parte Application for Leave
Northern District of California
 United States District Court




                                  13   to Serve a Third Party Subpoena Prior to a Rule 26(f) Conference. (Dkt. No. 7 (“Motion”).)

                                  14   Because defendant John Doe subscriber assigned IP address 98.207.0.72 (herein “Doe defendant”)

                                  15   has not been identified or served, no opposition has been filed. Having reviewed plaintiff’s

                                  16   motion and all supporting documents, the Court GRANTS the motion for the reasons set forth

                                  17   below.

                                  18   I.       BACKGROUND
                                  19            Plaintiff alleges that it is the owner of several “award winning, critically acclaimed adult

                                  20   motion pictures” distributed through its adult brands Blacked, Blacked Raw, Tushy, and Vixen.

                                  21   (Dkt. No. 1 (“Compl.”) ¶¶ 2, 3.) The motion pictures are registered with the United States

                                  22   Copyright Office or have complete applications pending. (Id. ¶¶ 32, 33.)

                                  23            On May 23, 2019, plaintiff filed a complaint against Doe defendant, who uses the IP

                                  24   address 98.207.0.72, alleging one claim for copyright infringement under the Copyright Act. (Id.

                                  25   ¶¶ 35–40.) Plaintiff alleges that Doe defendant has illegally infringed and distributed 78 of its

                                  26   copyrighted movies over the BitTorrent File Distribution Network for an extended period of time.

                                  27   (Id. ¶¶ 4, 24.) Plaintiff describes the BitTorrent network as a “system designed to quickly

                                  28   distribute large files over the Internet.” (Id. ¶ 18.) Plaintiff further alleges that Doe defendant,
                                   1   who “attempted to hide this theft by infringing [p]laintiff’s content anonymously,” can be

                                   2   identified by his or her Internet Service Provider (“ISP”), Comcast Cable Communications, LLC

                                   3   (“Comcast Cable”), through his or her IP address 98.207.0.72. (Id. ¶ 5.)

                                   4          On June 14, 2019, plaintiff filed the instant ex parte motion asking the Court for leave to

                                   5   serve Comcast Cable with a subpoena under Federal Rule of Civil Procedure 45. (Motion at 2.)

                                   6   Plaintiff states that the subpoena will be limited to demanding the name and address of the

                                   7   individual(s) associated with Doe defendant’s IP address. (Id.)

                                   8   II.    LEGAL FRAMEWORK
                                   9          A court may authorize early discovery before the Rule 26(f) conference for the parties’ and

                                  10   witnesses’ convenience and in the interests of justice. Fed. R. Civ. P. 26(d). Courts within the

                                  11   Ninth Circuit generally consider whether a plaintiff has shown “good cause” for early discovery.

                                  12   See, e.g., Strike 3 Holdings, LLC v. Doe, No. 18CV232 GPC (BGS), 2018 WL 2329726, at *2
Northern District of California
 United States District Court




                                  13   (S.D. Cal. May 22, 2018); Strike 3 Holdings, LLC v. Doe, 18cv47-WQH (RBB), 2018 WL

                                  14   1427002, at *2 (S.D. Cal. Mar. 22, 2018); Strike 3 Holdings, LLC v. Doe, No. 17-CV-07051-LB,

                                  15   2018 WL 357287, at *2 (N.D. Cal. Jan. 10, 2018); Io Grp., Inc. v. Does 1-65, No. 10-4377 SC,

                                  16   2010 WL 4055667, at *1 (N.D. Cal. Oct. 15, 2010); Semitool, Inc. v. Tokyo Electron Am., Inc.,

                                  17   208 F.R.D. 273, 275 (N.D. Cal. 2002). “Good cause may be found where the need for expedited

                                  18   discovery, in consideration of the administration of justice, outweighs the prejudice to the

                                  19   responding party.” Semitool, 208 F.R.D. at 276.

                                  20          In evaluating whether a plaintiff establishes good cause to learn the identity of a Doe

                                  21   defendant through early discovery, courts examine whether the plaintiff: (1) identifies the Doe

                                  22   defendant with sufficient specificity such that the court can determine that the defendant is a real

                                  23   person who can be sued in federal court; (2) recounts the steps taken to locate and identify the

                                  24   defendant; (3) demonstrates that the action can withstand a motion to dismiss; and (4) shows that

                                  25   the discovery is reasonably likely to lead to identifying information that will permit service of

                                  26   process. Columbia Ins. Co. v. seescandy.com, 185 F.R.D. 573, 578–80 (N.D. Cal. 1999).

                                  27   “‘[W]here the identity of alleged defendants [is not] known prior to the filing of a complaint[,] the

                                  28   plaintiff should be given an opportunity through discovery to identify the unknown defendants,
                                                                                         2
                                   1   unless it is clear that discovery would not uncover the identities, or that the complaint would be

                                   2   dismissed on other grounds.’” Wakefield v. Thompson, 177 F.3d 1160, 1163 (9th Cir. 1999) (some

                                   3   modifications in original) (quoting Gillespie v. Civiletti, 629 F.2d 637, 642 (9th Cir. 1980)).

                                   4   III.   DISCUSSION
                                   5          A.      Whether Plaintiff Establishes Good Cause for Early Discovery
                                   6          The Court addresses the four seescandy.com factors in turn.

                                   7                  1.      Identification of Doe Defendant with Sufficient Specificity
                                   8          First, plaintiff has the burden to identify Doe defendant with enough specificity to establish

                                   9   that Doe defendant is a real person subject to the Court’s jurisdiction. “[A] plaintiff identifies Doe

                                  10   defendants with sufficient specificity by providing the unique IP addresses assigned to an

                                  11   individual defendant on the day of the allegedly infringing conduct, and by using ‘geolocation

                                  12   technology’ to trace the IP address to a physical point of origin.” 808 Holdings, LLC v. Collective
Northern District of California
 United States District Court




                                  13   of Dec. 29, 2011 Sharing Hash E37917C8EEB4585E6421358FF32F29C D63C23C91, No.

                                  14   12cv000186 MMA(RBB), 2012 WL 12884688, at *4 (S.D. Cal. May 8, 2012).

                                  15          Plaintiff has provided a declaration stating that it retained IPP International UG (“IPP”), a

                                  16   company that “monitors the BitTorrent file distribution network for the presence of copyrighted

                                  17   works” and uses software to “identif[y] Internet Protocol (‘IP’) addresses that are being used by

                                  18   infringers to distribute copyrighted works within the BitTorrent File Distribution Network” to

                                  19   compile data relating to the IP address at issue. (Dkt. No. 7-1, Ex. B at ECF 9-11, Declaration of

                                  20   Tobias Fieser ISO Plaintiff’s Ex Parte Application (“Fieser Decl.”) ¶ 5.) IPP determined that Doe

                                  21   defendant’s IP address, 98.207.0.72, distributed multiple pieces of plaintiff’s copyrighted movies

                                  22   (see Dkt. No. 1-1) and that the address “is associated with significant long term BitTorrent use.”

                                  23   (Fieser Decl. ¶ 12.) The movie pieces were recorded in a “packet capture” (“PCAP”), a

                                  24   forensically sound interface for recording network traffic that records the time which correlates to

                                  25   assignment logs maintained by ISPs in the United States to track which IP address is assigned to

                                  26   which customer at any given time. (Id. ¶ 8.) Mr. Fieser explains that digital files can be identified

                                  27   by their “Cryptographic Hash Value[s]” and that IPP was able to determine that the files being

                                  28   distributed by Doe defendant’s IP address “have a unique identifier of the Cryptographic Hash
                                                                                         3
                                   1   outlined on Exhibit A [to plaintiff’s complaint].” (Id. ¶ 10.)

                                   2           Plaintiff also retained John Pasquale, a tech advisor with 7 River Systems, LLC, a

                                   3   “Maryland based cyber security firm specializing in network security, data breaches, and the

                                   4   protection of secured information transmitted across networks.” (Dkt. No. 7-1, Ex. C at ECF 13-

                                   5   15, Declaration of John Pasquale ISO Plaintiff’s Ex Parte Application (“Pasquale Decl.”) ¶ 3.)

                                   6   Mr. Pasquale was retained to “analyze and retain forensic evidence captured by [IPP].” (Id. ¶ 6.)

                                   7   He used a program named Wireshark to view the contents of the PCAP provided by IPP and

                                   8   confirmed that IPP recorded a transaction with IP address 98.207.0.72 on March 22, 2019 at 4:15

                                   9   a.m. UTC. (Id. ¶¶ 8, 9.) Mr. Pasquale notes that based on his experience, “[Doe] [d]efendant’s

                                  10   ISP Comcast Cable is the only entity that can correlate the IP address to its subscriber and identify

                                  11   [Doe] [d]efendant as the person assigned the IP address 98.207.0.72 during the time of the alleged

                                  12   infringement.” (Id. ¶ 10.)
Northern District of California
 United States District Court




                                  13           In its complaint, plaintiff further explains that it used “IP address geolocation by Maxmind

                                  14   Inc. (‘Maxmind’), an industry-leading provider of IP address intelligence and online fraud

                                  15   detection tools, to determine that [Doe] [d]efendant’s IP address traced to a physical address in

                                  16   this District.” (Compl. ¶ 9.)

                                  17           Because plaintiff has provided the Court with the unique IP address and the dates and

                                  18   times of connection, the name of the ISP that provided Internet access for the user of the identified

                                  19   IP address, and used geolocation technology, the Court finds that plaintiff has made a satisfactory

                                  20   showing that Doe defendant is a real person behind the alleged infringing conduct who would be

                                  21   subject to suit in federal court.

                                  22                   2.      Previous Steps Taken to Locate and Identify Doe Defendant
                                  23           To obtain leave to take early discovery, plaintiff is also required to describe the steps taken

                                  24   to locate and identify Doe defendant. Plaintiff searched for Doe defendant’s IP address using

                                  25   “various web search tools” and reviewed numerous sources such as “legislative reports, agency

                                  26   websites, informational technology guides, governing case law, etc.” (Motion at 10-11.) Plaintiff

                                  27   also retained an investigator to identify the IP address of BitTorrent users who were allegedly

                                  28   reproducing plaintiff’s copyrighted material. (See generally Fieser Decl.; see also generally
                                                                                          4
                                   1   Pasquale Decl.) Although plaintiff’s investigator obtained Doe defendant’s IP address, “Comcast

                                   2   Cable is the only entity that can correlate the IP address to its subscriber and identify [Doe]

                                   3   [d]efendant as the person assigned the IP address 98.207.0.72.” (Pasquale Decl. ¶ 10.) The Court

                                   4   therefore finds that plaintiff has made a good faith effort to locate and identify Doe defendant.

                                   5                  3.      Ability to Withstand a Motion to Dismiss
                                   6          Plaintiff must also show that its copyright claim could withstand a motion to dismiss. A

                                   7   plaintiff “‘must satisfy two requirements to present a prima facie case of direct infringement: (1)

                                   8   [he or she] must show ownership of the allegedly infringed material and (2) [he or she] must

                                   9   demonstrate that the alleged infringers violate at least one exclusive right granted to copyright

                                  10   holders under 17 U.S.C. § 106.’” Perfect 10, Inc. v. Amazon.com, Inc., 508 F.3d 1146, 1159 (9th

                                  11   Cir. 2007) (quoting A&M Records, Inc. v. Napster, Inc., 239 F.3d 1004, 1013 (9th Cir. 2001)); see

                                  12   also 17 U.S.C. § 501(a). Under Section 106, a copyright holder has the exclusive rights to
Northern District of California
 United States District Court




                                  13   reproduce, distribute, publicly display, perform, and create derivative works of the copyrighted

                                  14   work. Direct copyright infringement does not require intent or any particular state of mind. Fox

                                  15   Broad. Co. Inc. v. Dish Network, LLC, 905 F. Supp. 2d 1088, 1098–99 (C.D. Cal. 2012); Religious

                                  16   Tech. Ctr. v. Netcom On-Line Commc’n Servs., Inc., 907 F. Supp. 1361, 1367 (N.D. Cal. 1995).

                                  17          Plaintiff alleges that it holds the copyrights for the adult motion pictures that Doe

                                  18   defendant downloaded (and thus copied) and distributed without plaintiff’s permission. (Compl.

                                  19   ¶¶ 36–38.) Accordingly, plaintiff has sufficiently alleged a prima facia claim for direct copyright

                                  20   infringement and could withstand a motion to dismiss.

                                  21                  4.      Whether Requested Discovery Will Lead to Identifying Information
                                  22          Finally, plaintiff is required to demonstrate that the discovery it seeks is reasonably likely

                                  23   to lead to identifying information that will permit service of process on Doe defendant. As

                                  24   explained above, plaintiff’s investigation has revealed a unique IP address. Because the only

                                  25   entity able to correlate the IP address to a specific individual is Comcast Cable, the requested Rule

                                  26   45 subpoena would lead to information making physical service of process possible.

                                  27

                                  28
                                                                                         5
                                              B.      Protective Order
                                   1

                                   2          “[U]nder Rule 26(c), the Court may sua sponte grant a protective order for good cause

                                   3   shown.” McCoy v. Southwest Airlines Co., Inc., 211 F.R.D. 381, 385 (C.D. Cal. 2002). The court

                                   4   issues the limited protective order described below because “the ISP subscriber may be an

                                   5   innocent third party, and the subject matter of the suit deals with sensitive and personal matters.”

                                   6   Strike 3 Holdings, 2018 WL 357287, at *3.

                                   7          Here, as has been discussed by other courts in this district, the ISP subscriber may not be

                                   8   the individual who infringed upon plaintiff’s copyright. See, e.g., id. at *3; Pac. Century Int’l Ltd.

                                   9   v. Does 1-101, No. C-11-02533 (DMR), 2011 WL 5117424, at *2 (N.D. Cal. Oct. 27, 2011) (“[I]n

                                  10   some cases the Subscriber and the Doe Defendant [will] most likely not [be] the same

                                  11   individual.”) (internal quotation marks omitted) (alterations and emphasis in original); IO Grp.,

                                  12   Inc. v. Does 1-19, No. C 10-03851 SI, 2011 WL 772909, at *1 (N.D. Cal. Mar. 1, 2011) (granting
Northern District of California
 United States District Court




                                  13   the plaintiff additional time to identify and serve the true defendant where a subscriber asserted

                                  14   that he did not infringe plaintiff’s work, suggesting that someone else used his IP address to so

                                  15   infringe).

                                  16          Additionally, requests for pseudonymity have been granted when anonymity is necessary

                                  17   to preserve privacy in a matter of a sensitive and highly personal nature. See Does 1 Thru XXIII v.

                                  18   Advanced Textile Corp., 214 F.3d 1058, 1068 (9th Cir. 2000). “An allegation that an individual

                                  19   illegally downloaded adult motion pictures likely goes to matters of a sensitive and highly

                                  20   personal nature, including one’s sexuality.” Strike 3 Holdings, 2018 WL 357287, at *3.

                                  21          Accordingly, the Court ISSUES a protective order to the limited extent that any information

                                  22   regarding Doe defendant released to plaintiff by Comcast Cable will be treated as confidential for

                                  23   a limited duration. See, e.g., IO Grp., Inc. v. Does 1-19, No. C 10-03851 SI, 2010 WL 5071605,

                                  24   at *2 (N.D. Cal. Dec. 7, 2010); see also, e.g., Strike 3 Holdings, 2018 WL 357287, at *3.

                                  25   Specifically, plaintiff must not disclose publicly that information until Doe defendant has the

                                  26   opportunity to file a motion with this Court to be allowed to proceed in this litigation

                                  27   anonymously and that motion is ruled on by the Court. If Doe defendant fails to file a motion for

                                  28   leave to proceed anonymously within 30 days after his or her information is disclosed to
                                                                                         6
                                   1   plaintiff’s counsel, this limited protective order will expire. Given the “potential embarrassment

                                   2   associated with being publicly accused of having illegally downloaded adult motion pictures,”

                                   3   Strike 3 Holdings, 2018 WL 357287, at *3, if Doe defendant includes identifying information

                                   4   within his or her request to proceed anonymously, the Court finds good cause to order the papers

                                   5   filed under seal until it has the opportunity to rule on the request. See IO Grp., 2010 WL 5071605,

                                   6   at *3 (permitting party to file under seal a declaration with identifying information). If Doe

                                   7   defendant includes identifying information with his or her request to proceed anonymously and the

                                   8   request is placed under seal, the Court will direct Doe defendant to submit a copy of the under-seal

                                   9   request to plaintiff and will ensure that plaintiff has time to respond.

                                  10   IV.    CONCLUSION
                                  11          In light of the foregoing, the Court GRANTS plaintiff’s ex parte motion. It is hereby

                                  12   ORDERED that:
Northern District of California
 United States District Court




                                  13          1. Plaintiff may serve a subpoena pursuant to Rule 45 on Comcast Cable that seeks only

                                  14   the true name and address of Doe defendant. The subpoena must have a copy of this Order

                                  15   attached.

                                  16          2. Comcast Cable will have 30 days from the date of service upon it to serve Doe

                                  17   defendant with a copy of the subpoena and a copy of this Order. Comcast Cable may serve Doe

                                  18   defendant using any reasonable means, including written notice sent to his or her last known

                                  19   address, transmitted either by first-class mail or via overnight service.

                                  20          3. Doe defendant will have 30 days from the date of service upon him or her to file any

                                  21   motions contesting the subpoena (including a motion to quash or modify the subpoena) with this

                                  22   Court. If that 30-day period lapses without Doe defendant contesting the subpoena, Comcast

                                  23   Cable will have 10 days to produce the information responsive to the subpoena to plaintiff.

                                  24          4. Any subpoenaed information must be preserved pending the resolution of any timely-

                                  25   filed motion to quash.

                                  26          5. Comcast Cable must confer with plaintiff and may not assess any charge in advance of

                                  27   providing the information requested in the subpoena. Should Comcast Cable elect to charge for

                                  28   the costs of production, it must provide plaintiff (i) a billing summary and (ii) cost reports that
                                                                                          7
                                   1   serve as a basis for such billing summary and any costs claimed by Comcast Cable.

                                   2           6. Plaintiff must serve a copy of this Order along with any subpoenas issued pursuant to

                                   3   this Order to the necessary entities.

                                   4           7. Any information disclosed to plaintiff in response to a Rule 45 subpoena may be used

                                   5   by plaintiff solely for the purpose of protecting its rights as set forth in its complaint.

                                   6           This Order terminates Docket Number 7.

                                   7           IT IS SO ORDERED.

                                   8

                                   9   Dated: July 9, 2019
                                                                                                    YVONNE GONZALEZ ROGERS
                                  10                                                           UNITED STATES DISTRICT COURT JUDGE
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                           8
